DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-5, 7-13, 15 and 16, renumber as 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by HUR et al. (US 2019/0379876 A1) teaches A method of processing content, the method comprising: receiving content regarding an object in a three-dimensional (3D) space, (“The 360-degree video may refer to video or image content which is necessary to provide VR and is captured or reproduced omnidirectionally (360 degrees). Hereinafter, the 360-degree video may refer to 360-degree video. A 360-degree video may refer to a video or an image represented on 3D spaces in various forms according to 3D models.” [0065]) HUR also teaches the content comprising media data and metadata; (“The media file according to the present invention may include an ftyp box, a moov box and/or an mdat box. … The moov box (movie box) may be a box including metadata ​about media data of the corresponding media file.  … The mdat box (media data box) may be a box containing actual media data of the corresponding media file.” [0090-0093]) Claim 9 is similar in scope to claim 1, and thus is taught under similar rationale.
However, claims 1-5, 7-13, 15 and 16 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “the performing of the pre-rendering comprises performing rendering on the media data according to a level of detail (LoD) of the object, determined based on a distance from the user location to the object.” Claim 9 is similar in scope to claim 1, and thus is allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619